Citation Nr: 0735213	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-07 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 6, 1975 to 
February 11, 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) which denied the veteran's March 
2004 claim.  The veteran disagreed and timely appealed.


FINDING OF FACT

The competent medical and other evidence of record supports a 
conclusion that the veteran's currently diagnosed low back 
disability was not incurred during active duty.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that he injured his low back 
while lifting weights during active duty, and that the 
condition has caused pain from that point to the current 
time. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue will then be analyzed 
and a decision rendered.  



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2007). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a letter dated April 2004 
that to support his claim, the evidence must show a 
current disability, an injury or disease incurred during 
service, and evidence of a connection between the 
current disabilities and the injury or disease incurred 
during service.  

The veteran was also informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim, and that VA would obtain records such as records held 
by Federal agencies, including service records and VA medical 
records, employment records, and private medical records so 
long as he provided sufficient information to allow VA to 
obtain them.  

The Board also notes that in the April 2004 VCAA letter the 
veteran was told that if he had any other evidence or 
information that supported his claim, to let VA know or send 
it to them.  See page 3.  This complies with the "give us 
everything you've got" requirements of 38 C.F.R. § 3.159(b) 
in that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first two elements, veteran status and 
current condition, are not at issue.  The veteran's claim was 
denied because of lack of evidence of element (3).  As noted 
above, the veteran has received proper notice of that crucial 
element.  Because the RO denied service connection to the 
veteran's claim, the lack of notice of elements (4) and (5) 
has no prejudicial effect on the veteran's claim.  Similarly, 
because the Board is denying the claim the questions of 
disability rating and effective date remain moot.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim now under consideration and that there 
is no reasonable possibility that further assistance would 
aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records and records 
from the Social Security Administration (SSA) which pertains 
to his claim.  The veteran has not identified any further 
evidence he believes would support his claim.  

The veteran was not afforded a VA examination.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must 
provide a VA medical examination in service connection claims 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.

In this case, although there is sufficient competent medical 
evidence in file regarding element (1), current disability, 
there is no evidence of in-service disease or injury; and 
there is competent medical evidence that the etiology of the 
low back injury occurred years after the veteran was 
discharged from active duty.  Remand for a medical 
examination or opinion is not necessary.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  In the VA Form 9 submissions made in January and 
March 2005, the veteran indicated that he wanted a hearing 
before a Veterans Law Judge.  However, by letter dated May 
2005 and confirmed by his service representative in June 
2005, the veteran stated that he did not want a hearing of 
any kind regarding his claim.

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Service connection - in general 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran seeks service connection for a low back 
disability.  As noted above, in order to establish service 
connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson, 
supra.  The Board will address each element in turn.

With regard to element (1), the competent medical evidence of 
record indicates that the veteran suffered from a bulging 
disc and underwent laminectomy surgery at L5/S1 in 1982.  
Thus, element (1) is satisfied.

With regard to element (2), an in-service incurrence of an 
injury or disease, a review of the veteran's service medical 
records reveal no complaint or treatment of a low back 
condition during the approximately 36 day period of active 
duty.  
[The veteran was separated from service after approximately 
one month due to a left shoulder disorder; his back was not 
mentioned in Medical Board proceedings.]  

No medical evidence of record indicates that an in-service 
low back injury occurred.  The only evidence of record 
regarding such an injury is the statement of the veteran, 
who, as indicated above, states he injured his low back while 
lifting weights in January 1975.  

The veteran is competent to testify that an injury occurred.  
See 38 C.F.R. § 3.159(a) (2007).  However, The Board has the 
authority to "discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence." See Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); see also 
Washington v. Nicholson, 19 Vet. App. 363, 369 (2005).  

The Board finds the veteran's statement regarding to be 
lacking in credibility and probative value.  First, the 
statement is not supported by contemporary service medical 
records, which as noted above are utterly negative with 
regards to back complaints in general and the claimed injury 
in particular.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the claimant].  

Of even greater concern to the Board is that the veteran for 
years ascribed his back problems to other causes and did not 
mention military service.  Specifically,  in June 1979, Dr. 
V.J. stated that the veteran told him that the veteran 
injured himself in April 1979 when he lifted a piece of steel 
while working.  A February 1985 entry by Dr. A.S. in 
connection with a State of Michigan disability determination 
reveals the veteran stated his back problems began in 1976 
and were the result of "heavy lifting on the job" and which 
were aggravated in 1982 in an automobile accident.  
Again the veteran's military service was not mentioned.

The veteran's contentions concerning an in-service back 
injury are of very recent vintage and have been raised in 
connection with his claim for monetary benefits from VA.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim].
It therefore strongly appears that the veteran has been 
tailoring his medical history to the forum in which he finds 
himself.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

Thus, the Board finds that there is no competent and 
probative evidence of record which satisfies element (2).  
Rather, the lack of any medical evidence as to this point is 
strongly against the claim.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].  The claim fails on that basis alone.

For the sake of completeness, the Board will briefly address 
the remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].

With regard to element (3), there is of record no medical 
opinion regarding the etiology of the veteran's lumbosacral 
condition.  As was discussed in the "duty to assist" 
section above, in the absence of evidence concerning in-
service injury VA is under no obligation to furnish the 
veteran with a VA examination or medical opinion.  In the 
absence of evidence of in-service disease or injury, referral 
of this case for an opinion as to etiology would in essence 
place the examining physician in the role of a fact finder. 
This is the Board's responsibility.  In other words, any 
medical opinion which provided a nexus between the veteran's 
claimed disability and his military service would necessarily 
be based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]. Obtaining a medical nexus 
opinion under the circumstances presented in this case would 
be a useless exercise. 

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus. Significantly, in this case 
there is no objective evidence of the in-service incurrence 
of back disease or injury.
  
To the extent the veteran himself contends his injury during 
service caused his current low back condition, he is not 
competent to provide such a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

Implicit in the veteran's presentation is the contention that 
his back problems began in service and continued thereafter.  
A claim can still be substantiated if continuity of 
symptomatology is demonstrated after service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).  
However, as has been discussed above in connection with 
element (2), there was no back disability diagnosed in 
service, and the objective evidence of record establishes the 
onset of low back symptoms decades after service.  Supporting 
medical evidence is required.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case. Continuity of symptomatology is therefore not 
demonstrated.

In conclusion, for the reasons and bases stated above, the 
Board finds that entitlement to service connection for a low 
back disability is not warranted.


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


